DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-9 and 11 are objected to because of the following informalities: 
In claim 8, lines 2-3, it is suggested that “a second water flow through the second water outlet” be changed to refer to the “flow of water through the second water outlet” antecedently recited in claim 1, because, as understood, the recitations refer to the same flow rather than different flows, as suggested by the current language.  Note that “the second water flow through the second water outlet” is recited again in claim 9.  
In claim 9, lines 2-3, it is suggested that “a second flow of water through the first water outlet” be changed to refer to the “water flow through the first water outlet” antecedently recited in claim 1, because, as understood, the recitations refer to the same flow rather than different flows, as suggested by the current language.
In claim 11, third to last line, it is suggested that “the second outlet” be changed to --the second water outlet-- to maintain consistency in reciting the structure.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the recitation of the controller closing and opening the flow detection device based on if a flow detection signal detects water through the first outlet appears inconsistent with the rest of the disclosure, because, as understood, the controller closes/opens the flow control valve on the second outlet based on flow detection signals from the first outlet.  It appears that the recitations of “the flow detection device” in claim 4 should be changed to --the flow control valve--.
In claim 20, the recitation of a second flow control valve on the second outlet (the same outlet with the flow control valve introduced in claim 17) appears inconsistent with the rest of the disclosure, because, as understood, there may be one valve on each of the two outlets so that flow in each outlet is controllable, but there’s no disclosure of two valves on either outlet.  See also the 112 issue regarding claim 20 below.
In claim 20, the recitation of a valve detecting flow appears inconsistent with the rest of the disclosure, because, as understood, the detection of flow is performed by a flow switch/flow sensor.  As understood, claim 20 is directed to the embodiments shown in Figs. 5-6, in which either one of the valves 502, 118 on the two outlets 110, 112 is controlled by the controller 104 based on a temperature signal from a temperature sensor 504 on the recirculation water inlet 114 for hydronic-use 404.  See also the 112 issue regarding claim 20 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,262,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and present application both claim a water heater system comprising a water heater with a first outlet communicating with a hydronic heating system and a second outlet, a flow detection device coupled to the first outlet to detect water flow through the first outlet, and a flow control valve coupled to the second outlet and configured to control water through the second outlet based on whether water flow through the first outlet is detected by the flow detection device.  The present application lacks teaching that the second outlet communicates with a domestic use, however, “domestic use” is broad, hydronic heating systems are generally used in domestic environments, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second outlet communicate with a domestic use, such as a faucet, because it would be obvious that the second water outlet is for supplying heated water for some fixture. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20 (as understood: 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geisseler (US 2,560,282)
Regarding claim 17, Geisseler discloses in Figs. 1-5 and col. 6, lines 57-70 a water heater flow control method, comprising: 
detecting, by a flow detection device 20, a water flow through a first water outlet (to circuit 1) of a water heater 5, 10; and 
controlling, by a controller (comprising the electrical circuit of components shown in Figs. 2-5) and based on the water flow through the first water outlet of the water heater 5, 10 (specifically the temperature of the water flow through the first water outlet), a flow control valve 18 coupled to a second water outlet (to circuit 3) of the water heater 5, 10.
Regarding claim 20, Geisseler discloses in Figs. 1-5 and col. 6, lines 57-70 the method further comprising controlling, by the controller, a second flow control valve 19 coupled to the first water outlet (to circuit 2), wherein the controller is configured to control the second flow control valve 19 based on at least a temperature of hydronic-use water (detected by flow detection device 20) returning to the water heater 5, 10 through a recirculation water inlet (comprising the conduit between radiator 11 and return header 13 and/or conduit 15).
Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the double patent rejections or the appropriate terminal disclaimer is filed, and rewritten or amended to overcome any claim objections.
Claims 2-10, 12-16, and 18-19 would be allowable if: rewritten or amended to overcome the double patent rejections or the appropriate terminal disclaimer is filed; any rewritten or amended to overcome any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; rewritten or amended to overcome any claim objections; and rewritten or amended to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 1, 11, and 18-19, a water heater with two outlets – a first and second outlet – wherein the detection of flow by a flow detection device on the first outlet controls a valve on the second outlet to control flow in said second outlet.
Woodin et al. (US 4,848,655) discloses in Figs. 1-2 a water heater 10 with a single outlet 15 for supplying heater water for domestic use 19 and/or hydronic use 20, and a flow detector 30 on the supply conduit 21 to the domestic use 19, wherein the detection of flow to the domestic use 19 controls the operation of a pump 22 in a parallel supply conduit/circuit 51 to control flow in the parallel/circuit conduit 51 for the hydronic use 20.  When the flow detector 30 senses a certain amount of flow to the domestic use 19, a signal from the flow detector 30 shuts off the pump 22 to stop flow to the hydronic use 20 to prioritize demand to the domestic use 19 (col. 4, line 47 – col. 5, line 11).
Cobb et al. (US 2018/0186655) discloses in Figs. 2-4 a water treatment apparatus 10 with two outlets 12a, 12b comprising a hot water outlet 12a for hot water from a water heater 13 and a cold water outlet 12b for cold water that bypasses the water heater 13.  Alternatively, the water treatment apparatus 10 the may be considered a water heater 10 because it includes a water heater 13 within.  Both of the outlets 12a, 12b have a flow sensor/switch 31a, 31b thereon (paragraphs 35 and 48), and the signals from the flow sensors 31a, 31b may be used to dispense the user’s desired conditioned water by controlling the flow of water in the appropriate piping within the water treatment apparatus 10 (paragraphs 49 and 60).
Davis et al. (US 2011/0259322) discloses in Figs. 2-4 a water heater/storage tank with two outlets, wherein one is for domestic use and the other is for hydronic use, and one of the outlets (at least in Fig. 3) has a flow sensor thereon.
Deivasigamani et al. (US 2016/0320075) and Ono (US 2016/0211534) each disclose a water heater with two outlets, wherein one is for domestic use and the other is for hydronic use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753